Citation Nr: 1316890	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-37 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson







REMAND

The Veteran had active duty service from January 14, 1982, to September 30, 1992, with 2 years, 11 months, and 28 days of active service prior to January 14, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  (The Veteran submitted an additional statement from his wife following the last adjudication by the Agency of Original Jurisdiction (AOJ).  In April 2013, his representative waived the Veteran's right to review by the AOJ.  The Board may consider it in the first instance.  38 C.F.R. § 20.1304(c).)

In September 2009, the Veteran requested a Decision Review Officer (DRO) hearing at the RO.  He was scheduled for DRO hearings in February and August 2010, but failed to appear.  He also requested that a Board hearing be conducted at the RO.  It does not appear that such a hearing was scheduled, apparently because he submitted his request for a DRO hearing at the same time as his request for a Board hearing and did not make it clear whether he wanted both.  On remand, clarification should be sought regarding the Veteran's desire to appear for a Board hearing.  

The Veteran has not been afforded a VA examination for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

Here, a private sleep study done in November 2006 showed that the Veteran had moderate obstructive sleep apnea.  The Veteran reports continuing sleep problems.  

Service records show that the Veteran reported having frequent trouble sleeping at separation.  (See July 1992 Report of Medical History).  Lay statements given by the Veteran and his wife indicate that he had a continuity of symptomatology of sleep problems beginning in service.  As noted above, the criteria for purposes of triggering VA's duty to provide an examination is low and reports of a continuity of symptomatology are usually sufficient.  Locklear, 20 Vet. App. 410.  The Veteran's assertions of a continuity of symptomatology meet the low threshold, so the Board finds that a VA examination is necessary.  38 C.F.R. § 3.102; McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410. 

Notably, the Veteran's wife reported that he was initially diagnosed with sleep apnea in 1997.  She cited a sleep study from the VA Medical Center in Albuquerque, New Mexico (Albuquerque VAMC).  (Review of the claims folder shows that Albuquerque VAMC records start in June 2000.)  The AOJ must obtain all of the Veteran's Albuquerque VAMC records prior to June 2000.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be pertinent).  Additionally, the most recent VA treatment records are from March 2008.  Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Albuquerque VAMC and obtain all of the Veteran's treatment records prior to June 2000.  

Request that the Veteran identify any medical treatment records for sleep apnea since March 2008 and furnish appropriate authorization for the release of private medical records.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

2.  After obtaining and associating any sought-after medical records with the claims folder, schedule the Veteran for a VA examination.  All indicated tests and studies should be conducted.  The claims folder, this remand, and access to the Virtual VA efolder, must be given to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea or any related disorder is attributable to the Veteran's period of military service.  The examiner should consider the Veteran's report at separation that he had frequent trouble sleeping.

The examiner must provide a detailed rationale for the opinion.  (The Veteran and his wife are competent to report on his history of sleep symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the statements regarding continuity of symptoms since service should be set forth in detail.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the examination report complies with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the Veteran should be asked whether he wants a hearing before a member of the Board sitting at the RO or by way of videoconference connection with the RO.  If he wants any such hearing, the hearing should be scheduled.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

